Citation Nr: 1544207	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-08 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for blood poisoning, to include as due to Agent Orange exposure.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure.  

4.  Entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1964 to July 1966, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) Augusta, Maine, which denied the service connection claims for bilateral peripheral neuropathy of the lower extremities and blood poisoning.  A July 2013 rating decision by the RO in Detroit, Michigan, denied the claim to reopen entitlement to service connection for Parkinson's disease.  The Veteran appealed the denials in these decisions and the matters are now before the Board.  The Agency of Original Jurisdiction (AOJ) for these matters is the RO in Detroit.

The Board notes that the Veteran initially requested a Board hearing in his March 2010 and August 2014 Substantive Appeals (VA Forms 9).  He was scheduled for a videoconference hearing on June 15, 2015, and he was notified of this date by a May 5, 2015 letter.  In a subsequent May 2015 statement in support to of his claim, he withdrew this hearing request in writing.  Moreover, this withdrawal was confirmed by a statement by his representative in the same month.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2015).

The issue of entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In May 2015, prior to the promulgation of a decision by the Board, the Veteran stated his clear intent to withdraw the claims of entitlement to service connection for peripheral neuropathy for bilateral lower extremities, to include as due to Agent Orange exposure, from his current appeal.  There are no questions of fact or law remaining before the Board in these matters.

2.  The Veteran does not have a current diagnosis of blood poisoning or any residuals symptoms of blood poisoning, and he has not been diagnosed with blood poisoning during the pendency of this appeal.

3.  By a March 2009 rating decision, the Augusta RO denied the Veteran's claim of entitlement to service connection for Parkinson's disease.  The Veteran did not appeal the decision or submit any additional material evidence within the one year appeal period.

4.  Evidence received since the March 2009 rating decision relates to previously unestablished facts necessary to substantiate the claim of entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the issue of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for entitlement to service connection for blood poisoning, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The March 2009 rating decision that denied entitlement to service connection for Parkinson's disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  New and material evidence has been received since the March 2009 rating decision to reopen the Veteran's claim of entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection Claims for Peripheral Neuropathy of Bilateral Lower Extremities

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  A substantive appeal may be withdrawn in writing or on the record at a hearing, and may occur at any time before the Board promulgates a decision.  38 C.F.R. § 20.202(b)(1).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).

In the present case, the Veteran and his authorized representative explicitly withdrew the issue of service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure, in May 2015 statements.  The Veteran indicated that he wished to withdraw this appeal because he was satisfied with the recent development at the RO level, which awarded him a total disability rating based upon individual unemployability (TDIU).  The withdrawal of the peripheral neuropathy claims was confirmed by a subsequent May 2015 statement by the Veteran's representative.  Although the Veteran's representative casually mentioned that entitlement to service connection for peripheral neuropathy of the left and right lower extremities were still issues before the Board in the August 2015 informal hearing presentation, the Board finds that the May 2015 statements by the Veteran and his representative show the Veteran's actual intent to withdraw these claims because he specifically indicated his wish to withdraw them.  

Therefore, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure, and it is dismissed.

Service Connection, in General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions for certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era.  Such diseases will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Parkinson's disease is among the diseases listed in 38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of ten percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a) (West 2014); 38 C.F.R. § 3.307(d).  

A veteran who, during active military, naval, or air service, served in Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).  The record as a whole, including the Veteran's DD-214 and responses from records repositories, shows that he had in-country service in Vietnam during this time frame; thus, the Veteran is presumed to have been exposed to herbicide agents, including Agent Orange, in service.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Service Connection for Blood Poisoning

The Veteran filed the present claim for entitlement to service connection for blood poisoning in May 2008.  In this statement, he indicated that he was already service connected for blood poisoning and that this disorder was rated as 10 percent disabling.  A review of the record indicates that at that time the Veteran was service connected for only two disabilities: peripheral neuropathy of the left thumb and peripheral neuropathy of the right index finger.  In subsequent lay statements, the Veteran has alleged that his blood poisoning was due to exposure to Agent Orange.  The Board notes that blood poisoning is not one of the listed diseases for which herbicide exposure presumptions apply.  See 38 C.F.R. §§ 3.307, 3.309(e).  

His service treatment records are silent as to complaints of or treatment for any blood disorders.  In particular, his September 1964 pre-induction examination does not note any such abnormal symptoms.  Similarly, his July 1966 separation examination does not note any abnormalities to any organic system.  Thus, there is no indication in the record that any blood disorder, including blood poisoning, manifested in service.  

Since separation, the record is almost equally silent regarding a blood disorder.  The only medical treatment record discussing blood poisoning symptoms is an October 2005 VA physician history and physical note.  In this record, the Veteran was noted as having previous surgeries on his left forefinger.  He was noted to have had blood poisoning from use of steel wool and lead paint.  However, this record and numerous subsequent records show that he does not have any residuals of blood poisoning, and no blood disorders have been noted in his VA or private treatment records prior and subsequent to this 2005 VA treatment note.  

Moreover, there is no indication in the record, and the Veteran has not alleged, that he currently has blood poisoning.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative; however, where, as here, the overall evidence of record overwhelmingly fails to support a diagnosis of the claimed disability, the claim for service connection cannot be granted.  As the weight of the evidence demonstrates that the Veteran does not have blood poisoning, residuals of blood poisoning, or any other blood disorder associated with blood poisoning, the preponderance of the evidence is against the claim for service connection for blood poisoning, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

New and Material Evidence for Service Connection for Parkinson's Disease

The Veteran is seeking to reopen a previously denied claim of entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The claim seeking entitlement to service connection for Parkinson's disease was denied in a March 2009 rating decision by the Augusta RO.  This claim was denied in part because VA regulations at the time did not list Parkinson's disease as one of the diseases for which incurrence in service and service connection were to be presumed if a veteran had in-country service in Vietnam.  See 38 C.F.R. § 3.309(e) (2008).  The Veteran was notified of this decision by a March 2009 letter and he did not appeal the decision or submit new and material evidence within the one year appeal period.  In fact, in his March 2009 notice of disagreement for claims of entitlement to service connection for peripheral neuropathy of the lower extremities and blood poisoning, he specifically indicated that he accepted the RO's denial of the service connection claim for Parkinson's disease.  Thus, the Board finds that the March 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, additional evidence has been associated with the claims file, including a November 2012 VA examination for Parkinson's disease.  Likewise, as will be discussed in the Remand below, the Veteran and his representative have indicated that additional VA treatment records exist but appear to be outstanding regarding this claimed disorder.  Furthermore, effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add Parkinson's disease-and various other disorders and ailments-to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  

In light of the fact that the threshold for substantiating a claim is low, the Board determines that these VA regulation changes, as well as new medical evidence that is either associated with the claims file or possibly still remains outstanding, suffice as evidence of previously unestablished facts necessary to substantiate the claim of entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure.  Thus, the Board concludes that this claim is reopened.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Notice letters were sent to the Veteran in July 2008 and October 2012, prior to the initial adjudication of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has met its duty to assist by acquiring service treatment and personnel records, and records of VA and private treatment.   

Furthermore, in regards to the claim to reopen entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure, the Board has granted the full benefit sought on appeal, and thus, no additional duties to notify or assist are required for this claim.  

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 79 (2006).  

While the Veteran contends that he is entitled to service connection for blood poisoning, the record has failed to confirm this contention.  In particular, all of the evidence of record fails to show that he has a current diagnosis of blood poisoning, residuals of a blood poisoning disorder, or that he had blood poisoning during the pendency of this appeal.  Moreover, there is no evidence suggesting that an event occurred in service related to blood poisoning or that any blood disorder symptoms have persisted since service.  Consequently, VA examinations as to the claim of entitlement to service connection for blood poisoning, to include as due to Agent Orange exposure, are not warranted even under the low threshold of McLendon.  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

The issue of entitlement to service connection for peripheral neuropathy for bilateral lower extremities, to include as due to Agent Orange exposure, is dismissed. 

Entitlement to service connection for blood poisoning, to include as due to Agent Orange exposure, is denied.

New and material evidence having been received, the claim of entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure, is reopened, and to that extent only, the appeal is granted.  


REMAND

The Board must remand the issue of entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure, to associate additional VA outpatient treatment records with the claims file.  

Specifically, the most recent medical evidence regarding Parkinson's disease is the November 2012 VA examination report from the Battle Creek, Michigan VA Medical Center (VAMC), which indicated that the Veteran did not have, and has never had, a diagnosis of Parkinson's disease.  Nevertheless, the Veteran's representative in August 2013 stated that records of his Parkinson's disease treatment and diagnosis were located at the Battle Creek VAMC.  The representative again stated that all of his current treatment was performed through the Battle Creek VAMC in November 2014.  Thus, the record includes evidence indicating that subsequent treatment records, which are pertinent to the Veteran's service connection claim, exist.  However, the record does not indicate that these VA outpatient treatment records have been associated with his claims file, or that an attempt has been made to associate such records with his claims file.  Hence, a remand is required to ascertain these records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records regarding any possible symptoms of Parkinson's disease since November 2012, including from the Battle Creek VAMC; also document any negative responses received.  If additional records are associated with the Veteran's claims file and if any additional evidence warrants it, the RO should accomplish additional evidentiary and procedural development for the Veteran's service connection claim for Parkinson's disease, to include scheduling him for a VA examination.

2.  After completing all indicated developments above, readjudicate the claim of entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


